Title: To Thomas Jefferson from François Adriaan Van der Kemp, 7 March 1825
From: Van der Kemp, François Adriaan
To: Jefferson, Thomas

My Dear and high Respected Sir!Olden barneveld
7 March. 1825.I may not longer delay to answer your unexpected, affectionate and interesting favour of Jany 11th as it afforded me an inexpressible delight in my deep retirement, and honored me with a fresh proof of your continued esteem, which I trust can never be forfeited by me. Health and comfort remain yet my share, and I do not consider that these are cancelled by excruciating head-ache, to which I remain exposed. and which I presume shall remain my companion during life—but how few are there, who enjoy so many blessings, with less ground for complaint. I had not for some time received any tidings from our respected friend. I know the increasing weaknesses of his bodily frame, but your information with regard to his mental powers exhilarated me—these I hope and pray may remain undiminished till his last breath. On this ardent hope I am confirmed this week by a Letter, dictated by Him, breathing his warmest friendship. This was written, when the election of his son to the Presidency of the united States had been ascertained—This event, with the sincerest respectful regards of the wise and good—with the distinguished and unabated attachment of his honoured friend at Monticello spreads roses on his path. In this respect, our minds are in unison—Neither of us can desire with anxiety the long continuance of our days. We are nearly left alone and that gloom can not be removed as by the prospect of another station, in which a Jefferson and Adams may reappear with renewed lustre. I am confident, although I do not foster the hope to see it, that your papers and letters shall be entrusted to such a worthy hand, which is able to do justice to your merits—but even without these, the name of Jefferson is more durable than marmor: in this verdict your revilers will acquiesce—Thus far I endeavoured in vain to obtain Flourens—but do not yet give up the hope to obtain it having applied to my frends in Boston and here around—If I suceed, and some thoughts in its ponesal strike me hard—I will submit thy to your consideration, if thye deserve it in my opinion. It is indeed a highly interesting subject, on which I often reflected, and as often was perplexed. it may nevertheless be true, and in a far more extended scale.I am persuaded of the existence of one allwise, powerful and A good Being, who can not possess any thing in common with what we call matter much less any of the passions or attributes of frail mortals. This Being we love, to our best abilities, we revere and adore—He created—he superintends the whole universe, and pours  His blessing on all its inhabitants of what nature or station they are: among these—man occupies a place on our small—and with regard to others—seemingly insignificant sphere. He exists not to live and die for ever—but to continue it hereafter and the worth of our species may be placed in situations for gradual improvements—and thus approach to happiness—so that all may unite in the praise of their creator—even the seeming boutes may not be excluded—son sidon vermi, nati a far L’angalica farfella.  It is said in one of Davids Psalms—that the young ravens call to God for food—and the Dragons are exhorted to praise Him I know it is difficult, at present perhaps impossible to explain this truth but may it not be a link in the whole chain—This was the sentiment of the ingenious Mozes Mendellsohn in his Theorum p. 187—and a high respected writer J. Th. van der Kemp—an exemplar Philosophic genius, during the time of our intimate connection, a Capt of the Guards Dragoons—there already esteemed for his Philosophical works—afterwards—a zealous orthodox missionary to the cape the good Hope, defended the same heart—and explained thus Paul’s Chap. vs. 13-22. Ep. to the Rome—in his Theosicas of Paules—what matters it. how our existence is continued and where? The former occupants of this globe may now occupy a more lofty mansion and the beasts of the field and the fowls of the air—and the fishes may gradually become one another even our successors—But I dare not intrude upon you with similar raving—I may have already exhausted your patience, and abused too long your indulgence St. Athanasus shall not use either of us here or hereafter May I be deemed worthy, althoug. in an inferior stature—to join you there—and may I here enjoy the continuance of your kind regards—while I remain with unabated respect—and ardent wishes—that your last days may be your best daysYour highly obligedFr. Adr. Vander Kemp